DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a coefficient of friction of the inner face of the fabric portion is greater while the fabric portion is stretched on the wearer's body than while the fabric portion is not stretched.”
Claim 11 recites the similar limitation “wherein the inner face of the garment portion has an unstretched coefficient of friction while no tensile force is applied thereto, the inner face of the garment portion has a stretched coefficient of friction while a tensile force is applied thereto, and the stretched coefficient of friction is greater than the unstretched coefficient of friction.”
The limitations are indefinite, as it is unclear what structure is encompassed by the functional limitations recited (e.g., wherein the coefficient of friction changes based on a stretched/unstretched state of the fabric). It is unclear whether the varying coefficient of friction 
Claim 11 recites the limitations “while no tensile force is applied thereto” and “while a tensile force is applied thereto.” The limitations are indefinite, as it is unclear which structures are being referred to using the term “thereto.” For purposes of examination, the Examiner will interpret the limitations as follows: “while no tensile force is applied to the garment portion” and “while a tensile force is applied to the garment portion.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson Allen et al. (herein Hanson Allen)(US PG Pub 2018/0310643).
Regarding claim 1, Hanson Allen discloses a garment (10, see Fig. 1) comprising:

the fabric portion being configured to be stretched while the garment is worn on the wearer's body (see paragraphs 0031-0032);
wherein a coefficient of friction of the inner face of the fabric portion is greater while the fabric portion is stretched on the wearer's body than while the fabric portion is not stretched (see at least paragraphs 0038-0040, inner face 22 of fabric portion 12 has a greater gripping force, i.e., higher coefficient of friction, when fabric portion 12 is stretched).
It is noted that the recitation of “wherein a coefficient of friction of the inner face of the fabric portion is greater while the fabric portion is stretched on the wearer's body than while the fabric portion is not stretched” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hanson Allen discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 2, Hanson Allen further discloses wherein the fabric portion (12) comprises an intrinsically sticky yarn (24; interpreted to be a spandex, polyurethane, latex, or silicone, as discussed in paragraphs 0036-0041 of the pending specification; see paragraph 0031 of Hanson Allen).


It is noted that the recitation of “the non-intrinsically sticky yarn covering the intrinsically sticky yarn more while the fabric portion is not stretched than while the fabric portion is stretched” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. It is noted that stretching a knitted fabric (e.g., see Figs. 4-5 of Hanson Allen) would naturally cause the respective yarns of the knitted fabric to at least partially separate from each other so as to reduce the degree of overlap, to some extent. Hanson Allen discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 4, Hanson Allen further discloses wherein the intrinsically sticky yarn (24) comprises polyurethane (see paragraph 0031).



Regarding claim 7, Hanson Allen further discloses wherein the fabric portion (12) comprises at least one of a knitted fabric, a woven fabric, a non-woven fabric, a lace fabric, and/or an elastic band (see at least paragraphs 0025 and 0032).

Regarding claim 8, Hanson Allen further discloses wherein the fabric portion (12) is a warp knitted fabric (see Figs. 8-9 and paragraph 0049).

Regarding claim 9, Hanson Allen further discloses wherein the fabric portion (12) comprises an intrinsically sticky yarn (elastic yarn indicated with left-pointing arrows in Figs. 8-9, see paragraph 0046) that is knitted with longer loops on a background of shorter loops (see Figs. 8-9, the elastic yarns have longer loops than the base yarns of the knitted fabric).
It is noted that the recitation of “the intrinsically sticky yarn is raised from the background when the fabric portion is stretched” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. It is noted that the sticky/elastic yarns are shown to be knitted within at least part of the interior surface of the knitted fabric (see Figs. 8-9) and therefore would be at least partially raised from the background (base yarns of the knitted structure) when the See MPEP 2173.05(g).

Regarding claim 10, Hanson Allen further discloses wherein the garment (10) is a brassiere (see Fig. 1 and at least paragraph 0025), and the fabric portion (12) is used in at least one of a wing, a cup, and a strap of the brassiere (see Fig. 1 and paragraphs 0025-0032).

Regarding claim 11, Hanson Allen discloses a garment (10, see Fig. 1) comprising:
a garment portion (12) having an inner face (22) that is configured to contact a wearer's body while the garment is worn on the wearer's body (see Fig. 1 and paragraphs 0025-0032);
wherein the inner face of the garment portion has an unstretched coefficient of friction while no tensile force is applied thereto, the inner face of the garment portion has a stretched coefficient of friction while a tensile force is applied thereto, and the stretched coefficient of friction is greater than the unstretched coefficient of friction (see at least paragraphs 0038-0040, inner face 22 of fabric portion 12 has a greater gripping force, i.e., higher coefficient of friction, when fabric portion 12 is stretched).
It is noted that the recitation of “wherein the inner face of the garment portion has an unstretched coefficient of friction while no tensile force is applied thereto, the inner face of the garment portion has a stretched coefficient of friction while a tensile force is applied thereto, and the stretched coefficient of friction is greater than the unstretched coefficient of friction” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hanson Allen discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 12, Hanson Allen further discloses wherein the garment is configured such that tensile force is applied to the garment portion while the garment is worn on the wearer's body (see at least paragraphs 0021-0024 and 0039).

Regarding claim 13, Hanson Allen further discloses wherein the garment portion (12) comprises an intrinsically sticky yarn (24; interpreted to be a spandex, polyurethane, latex, or silicone, as discussed in paragraphs 0036-0041 of the pending specification; see paragraph 0031 of Hanson Allen).

Regarding claim 14,  Hanson Allen further discloses wherein the garment portion (12) further comprises a non-intrinsically sticky yarn (see paragraphs 0034-0035, Hanson Allen discloses wherein the inner component 36 of the fabric portion 12 may include a blend of elastic and non-elastic yarns, wherein the non-elastic yarns may include non-intrinsically sticky yarns such as cotton or rayon) that is configured to at least partially cover the intrinsically sticky yarn (see Figs. 4-5 and paragraphs 0033-0035).
It is noted that the recitation of “the non-intrinsically sticky yarn covering the intrinsically sticky yarn more while no tensile force is applied to the garment portion than while tensile force is applied to the garment portion” is a functional limitation. It is well settled that it In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. It is noted that stretching a knitted fabric (e.g., see Figs. 4-5 of Hanson Allen) would naturally cause the respective yarns of the knitted fabric to at least partially separate from each other so as to reduce the degree of overlap, to some extent. Hanson Allen discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 15, Hanson Allen further discloses wherein the intrinsically sticky yarn (24) comprises polyurethane (see paragraph 0031).

Regarding claim 16, Hanson Allen further discloses wherein the garment portion (12) comprises at least one of a knitted fabric, a woven fabric, a non-woven fabric, a lace fabric, and/or an elastic band (see at least paragraphs 0025 and 0032).

Regarding claim 17, Hanson Allen further discloses wherein the garment portion (12) is made of a warp knitted fabric (see Figs. 8-9 and paragraph 0049).

Regarding claim 18, Hanson Allen further discloses wherein the stretched coefficient of friction is greater than the unstretched coefficient of friction while tensile force is applied in a warp direction of the warp knitted fabric and while tensile force is applied in a weft direction of 
It is noted that the recitation of “wherein the stretched coefficient of friction is greater than the unstretched coefficient of friction while tensile force is applied in a warp direction of the warp knitted fabric and while tensile force is applied in a weft direction of the warp knitted fabric” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hanson Allen discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 19, Hanson Allen further discloses wherein the garment portion (12) comprises an intrinsically sticky yarn (elastic yarn indicated with left-pointing arrows in Figs. 8-9, see paragraph 0046) that is knitted with longer loops on a background of shorter loops (see Figs. 8-9, the elastic yarns have longer loops than the base yarns of the knitted fabric).
It is noted that the recitation of “the intrinsically sticky yarn is raised from the background while tensile force is applied the garment portion” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. It is noted that the sticky/elastic yarns are shown to be knitted within at least part of the interior surface of the knitted fabric (see Figs. 8-9) and therefore would be at least partially raised from the background (base yarns of the knitted structure) when the garment portion is stretched. Hanson Allen discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 20, Hanson Allen further discloses wherein the garment (10) is a brassiere (see Fig. 1 and at least paragraph 0025), and the garment portion (12) is used in at least one of a wing, a cup, and a strap of the brassiere (see Fig. 1 and paragraphs 0025-0032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hanson Allen, as applied to claim 5 above, in view of Katchka (US Patent No. 5,067,178).
	Regarding claim 6, Hanson Allen discloses the limitations of claim 5, as discussed above, but fails to further disclose wherein the spandex yarn is 40 Denier monofilament. Instead, Hanson Allen discloses wherein 80 Denier spandex may be used (see paragraph 0046).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hanson Allen’s spandex yarn to be a 40 Denier thread instead of an 80 Denier thread, so as to achieve a certain fabric flexibility, hand, or thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.
	Furthermore, the Examiner notes that Applicant has not provided any criticality in the specification for the specific claimed value of 40 Denier. Rather, the specification states that “The spandex yarn can be 40 denier monofilament, although it could range anywhere from 30D to 80D” (see paragraph 0059).

Regarding the limitation “monofilament,” Hanson Allen is silent as to whether the spandex yarn is a monofilament yarn or a multifilament yarn.
	However, Katchka teaches wherein it is well-known in the undergarment art to extrude spandex as either a monofilament or a multiplicity of fine filaments which immediately form a monofilament, to impart features such as high stretch without breaking, high tensile strength, and high resistance to chafing under stress and strain (see column 3, line 62 – column 4, line 14).
	Therefore, based on Katchka’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Hanson Allen’s spandex yarns as a monofilament yarn, as it is well-known in the undergarment art to extrude spandex as either a monofilament or a multiplicity of fine filaments which immediately form a monofilament, to impart features such as high stretch without breaking, high tensile strength, and high resistance to chafing under stress and strain.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Examiner, Art Unit 3732